    Case 1:20-cv-07113-RBK-AMD Document 13 Filed 08/13/20 Page 1 of 1 PageID: 82
                            UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   Minutes of Proceedings



     OFFICE: CAMDEN                                  Proceeding Date: August 13, 2020

     JUDGE ANN MARIE DONIO

     Court Reporter: Court Conference Line

     TITLE OF CASE:                                  DOCKET NO. 20-7113 (RBK/AMD)
     Daniel Fainman
     v.
     The Home Depot, Inc., et al

    APPEARANCES:
    Joseph Rakofsky, Esq. for plaintiff
    Carla Elias Nava, Esq. for defendant The Home Depot


    NATURE OF PROCEEDINGS:             Telephone Status Conference


    DISPOSITION:
    Telephone Status Conference held on the record


                                              s/Susan Bush
                                              DEPUTY CLERK


Time Commenced: 10:11 a.m. Time Adjourned: 10:15 a.m. Total time: 4 mins.
